Title: To James Madison from William Pinkney, [12 March] 1812
From: Pinkney, William
To: Madison, James


Dear Sir.Washington—Thursday Night [12 March 1812]
I have received from Mr. Brougham, with whose high Character you are acquainted, the enclosed Letters for you and for myself. Mr Bentham sent me a parcel, which I will deliver in a few Days.
Business requires my absence at Baltimore for a short Time—and as the Court is about to a[d]journ I intend to leave Washington Tomorrow. During my Absence I shall hold myself in Readiness to attend to any Official Business and to obey any Summons that may be transmitted to me. With respectful & affectionate Attachment Dear Sir—Your faithful & obedient Servant.
Wm. Pinkney.
